                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                              1:21-cv-10-MOC-WCM

BRENT MCMAHAN,                      )
                                    )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )                       ORDER
                                    )
JOSEPH JONES,                       )
GRAHAM COUNTY SHERRIFF’S            )
OFFICE,                             )
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER comes before the Court on a Motion to Dismiss for Failure to State a

Claim, filed by Defendant Joseph Jones. (Doc. No. 5). For the following reasons, this Court sua

sponte remands this action to state court.

       I.      BACKGROUND AND DISCUSSION

       Plaintiff Brent McMahan filed this action in the Superior Court of Graham County,

alleging various state law claims against Defendants based on Plaintiff’s termination from

employment, including wrongful termination. Plaintiff also alleged one federal law claim, a

violation of a federal whistleblower statute, 41 U.S.C. § 4712. On January 11, 2021, Defendant

removed the action to this Court based on federal question jurisdiction, under 28 U.S.C. § 1331.

Defendant filed a motion to dismiss on February 17, 2021, seeking dismissal of Plaintiff’s state

law wrongful termination claim. Plaintiff subsequently moved to dismiss his sole federal law

claim, and the Court has granted the motion to dismiss that claim. (Doc. No. 11).

       Federal courts are courts of limited jurisdiction and, as such, may only hear and decide


                                                1



     Case 1:21-cv-00010-MOC-WCM Document 12 Filed 03/11/21 Page 1 of 3
cases when they have been given the authority to do so by the Constitution and by federal statute.

In re Bulldog Trucking, Inc., 147 F.3d 347, 352 (4th Cir. 1998). Generally, a case can be filed in

federal district court if there is diversity of citizenship under 28 U.S.C. § 1332 or if there is

federal question jurisdiction under 28 U.S.C. § 1331. The removal statute, 28 U.S.C. § 1441,

allows a state court defendant to remove a case to a federal district court if the state court action

could have been originally filed there. Darcangelo v. Verizon Commc’ns, Inc., 292 F.3d 181,

186 (4th Cir. 2002). If it appears at any time before final judgment that the court lacks subject

matter jurisdiction, the court shall remand the case to state court. Townsquare Media, Inc. v.

Brill, 652 F.3d 767, 768 (7th Cir. 2011); 28 U.S.C. § 1447(c). Additionally, unlike procedural

defects in removal, plaintiffs cannot waive jurisdictional defects and the court may sua sponte

remand the action. See Wisconsin Dep’t of Corrs. v. Schacht, 524 U.S. 381, 392 (1998).

        Here, Plaintiff has taken a voluntary dismissal of the only federal claim in this action.

Thus, only state law claims remain in this action. Defendant removed this action based on

federal question jurisdiction pursuant to 28 U.S.C. § 1331. This Court no longer has subject

matter jurisdiction over this action, and the Court therefore sua sponte remands this action to

state court.1 Accord Fleeman v. Toyota Motor Sales, U.S.A., Inc., 288 F. Supp. 2d 726, 727

(S.D.W. Va. 2003) (where the defendant removed the case based on federal question jurisdiction

flowing from plaintiff’s allegations of violation of a federal statute, and where plaintiff moved to

dismiss the federal claim, sua sponte remanding the action to state court).

        II.     CONCLUSION

        This matter is remanded to state court.



1 To this end, the Court declines to exercise supplemental jurisdiction over the remaining state
law claims. See 28 U.S.C. § 1367(c)(3).
                                                 2



      Case 1:21-cv-00010-MOC-WCM Document 12 Filed 03/11/21 Page 2 of 3
      IT IS, THEREFORE, ORDERED that:

      1. Defendant’s Motion to Dismiss for Failure to State a Claim, (Doc. No. 5), is

          DENIED as moot, and this action is remanded to state court.

Signed: March 11, 2021




                                              3



    Case 1:21-cv-00010-MOC-WCM Document 12 Filed 03/11/21 Page 3 of 3
